COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
                                            §

  Valley Forge Motor Company c/o                 §                No. 08-17-00257-CV
  President Lee Urias,
                                                 §                  Appeal from the
                        Appellant,
                                                 §                 41st District Court
  v.
                                                 §              of El Paso County, Texas
  Ruben Sifuentes d/b/a Leo’s Auto
  Collision, Inc.,                               §               (TC# 2015DCV3639)

                         Appellee.               §

                                            ORDER

       Pending before the Court is a motion to withdraw filed by counsel for Appellee, Ruben

Sifuentes d/b/a Leo’s Auto Collision, Inc. The motion is GRANTED. Appellee’s brief was due

to be filed on June 23, 2018 and is past due. Appellee is ordered to file his brief or an extension

motion in compliance with Tex.R.App.P. 10.5 no later than July 3, 2018.



       IT IS SO ORDERED this 27th day of June, 2018.


                                      PER CURIAM



Before McClure, C.J., Rodriguez and Palafox, JJ.